DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 40 is objected to because of the following informalities:  line 1; “The method of any of Claim 36” should be --The method of Claim 36--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-37 and 49-51are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini, US 10027180, in view of IWAKURA, JP 2009065253.
Regarding claim 36, Hosseini discloses; a method of fabricating a radiating element for a base station antenna, the method comprising: 				forming first through fourth metal dipole arms (Fig. 3; 302a-302d, Fig. 7; 702-704 and Col. 4. Ln. 39-40, 64-66; stamped dipole antenna regions 302a-302d) from one or more sheets of metal; 										forming a dielectric mounting substrate (Fig. 2 and Col. 4. Ln. 24-25; PCB 200 includes dielectric material 202); and 								mounting (Fig. 5 and Col. 5. Ln.12-14 ; dipole antenna 300 mounted to the PCB 200) the first through fourth metal dipole arms to the dielectric mounting substrate via an attachment mechanism (Fig. 5 and Col. 5. Ln.16-17; connecting the antenna 300 to the PCB 200, with conductive adhesive).  							Hosseini substantially discloses the invention including dielectric material disposed on a substrate but is silent about forming the substrate via injection molding. However IWAKURA teaches about designing and manufacturing a dielectric substrate  (resin molded substrate) by injection molding (Embodiment 2).					It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini by forming the substrate via injection molding, as taught by IWAKURA, to bond several printed substrates to a multilayered dielectric substrate (Embodiment 2). 
Regarding claim 37, Hosseini discloses; the dielectric mounting substrate includes a plurality of guides on a first major surface thereof that are configured to mount the first through fourth metal dipole arms in pre-selected locations (Fig. 5 and Col. 5. Ln.19-21 ; feet 308 elongated and sized to match electrical conductive lines 206 on the PCB 200) on the dielectric mounting substrate.
Regarding claim 49, Hosseini discloses; the attachment mechanism comprises an adhesive layer (Fig. 5 and Col. 5. Ln.16-17; connecting the antenna 300 to the PCB 200, with conductive adhesive) that is between the dielectric mounting substrate and the first through fourth metal dipole arms.
Regarding claim 50, Hosseini discloses; mounting the first through fourth metal dipole arms to the dielectric mounting substrate via an attachment mechanism comprises: 											coating an adhesive (Fig. 5 and Col. 5. Ln.16-17; connecting the antenna 300 to the PCB 200, with conductive adhesive) on at least one of the dielectric mounting substrate and the first through fourth metal dipole arms; and 					using the guides to position the first through fourth metal dipole arms on the dielectric mounting substrate in pre-selected mounting positions (Fig. 5 and Col. 5. Ln.19-21 ; feet 308 elongated and sized to match electrical conductive lines 206 on the PCB 200).
Regarding claim 51, Hosseini discloses; each of the first through fourth dipole arms are non-planar dipole arms (Fig. 3; 302a-302d and Col. 4. Ln. 39-40; stamped 3D dipole antenna includes regions 302a-302d).

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini, US 10027180, in view of IWAKURA, JP 2009065253 as applied to claims 36-37 and 49-51 above, and further in view of Shi, US 2017/0054216.
Regarding claims 38-39, Hosseini substantially discloses the invention including dielectric material disposed on a substrate but is silent about the first through fourth metal dipole arms include undulations in claim 38 and the dielectric mounting substrate includes undulations that conform to the respective undulations of the first through fourth metal dipole arms in claim 39. 							However Shi teaches that the substrate 12 formed to conform to a curved surface of an aircraft. The radiating arms 10a and 10b of the dipole antennas 10 may also be non-planar and have a curved shape to conform to a curved surface of the substrate 12 on which they are formed [0046].								It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini by providing the first through fourth metal dipole arms include undulations in claim 38 and the dielectric mounting substrate includes undulations that conform to the respective undulations of the first through fourth metal dipole arms in claim 39, as taught by Shi, to provide optically-fed tightly-coupled array antenna comprises a plurality of photodiodes and antennas (abstract). 

Claims 40-41 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini, US 10027180, in view of IWAKURA, JP 2009065253 as applied to claims 36-37 and 49-51 above, and further in view of JONES, US 2015/0070234.
Regarding claims 40 and 55, Hosseini discloses in claim 40; each of the first through fourth metal dipole arms has first and second spaced-apart conductive segments (Fig. 3; 302a-302d, and Col. 4. Ln. 39-45; dipole antenna regions 302a-302d have conductive segments separated by slots 306x,306y and 306z). 				Hosseini substantially discloses the invention including 3D slot dipoles but is silent about together dipole arms segments form a generally oval shape in claim 40 and mounting the dielectric mounting substrate having the first through fourth metal dipole arms mounted thereon on a separate feed stalk in claim 55. However JONES teaches about oval shaped dipole arms (Fig. 4A-4B; 410Aa, 410B,412A,412B) and a separate feed stalk (Fig. 4A-4B; 440).										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini by forming a generally oval shape in claim 40 and mounting the dielectric mounting substrate having the first through fourth metal dipole arms mounted thereon on a separate feed stalk in claim 55, as taught by JONES, to provide a high-band radiator of an ultra-wideband dual-band cellular base station antenna [0004]. 
Regarding claim 41, Hosseini discloses; distal ends of the first and second conductive segments of the first metal dipole arm are electrically connected to each other so that the first metal dipole arm has a closed loop structure (Fig. 3; 302a-302d, and Col. 4. Ln. 39-45; dipole antenna regions 302a-302d have conductive segments connected with feet 308a-308d).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini, US 10027180, in view of IWAKURA, JP 2009065253 as applied to claims 36-37 and 49-51 above, and further in view of MIZUNUMA, WO 2017/010449.
Regarding claim 45, Hosseini substantially discloses the invention including connecting the antenna to the PCB, with conductive adhesive but is silent about the attachment mechanism comprises an over-molded portion of the dielectric mounting substrate that holds and the first through fourth metal dipole arms in place on a surface of the dielectric mounting substrate. However MIZUNUMA teaches the inlet 12 and the sub-antenna 13 are covered with the covering member 14 by injection molding (Fig. 1B).													It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini by providing the attachment mechanism comprises an over-molded portion of the dielectric mounting substrate that holds and the first through fourth metal dipole arms in place on a surface of the dielectric mounting substrate, as taught by MIZUNUMA, so that the substrate and the main antenna are not cracked (Description).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini, US 10027180, in view of IWAKURA, JP 2009065253 as applied to claims 36-37 and 49-51 above, and further in view of KAWASHIMA, JP 2015114672.
Regarding claim 46, Hosseini substantially discloses the invention including connecting the antenna to the PCB, with conductive adhesive but is silent about the attachment mechanism comprises a double-sided adhesive tape. However KAWASHIMA teaches about the IC chip 10, the dipole antenna 20, and the base sheet 30 are sandwiched between the two double-sided tapes 40 in the vertical direction (FIG. 4 and 5C).												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini by providing the attachment mechanism comprises a double-sided adhesive tape, as taught by KAWASHIMA, therefore the IC tag 1 can be attached to a desired article by peeling off the second release sheet 45a of the double-sided tape 40a and the first release sheet 43b of the double-sided tape 40b(FIG. 4 and FIG. 5C).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini, US 10027180, in view of IWAKURA, JP 2009065253 as applied to claims 36-37 and 49-51 above, and further in view of EHATA, JP 2000183633.
Regarding claim 47, Hosseini substantially discloses the invention including connecting the antenna to the PCB, with conductive adhesive but is silent about the attachment mechanism comprises one or more mechanical fasteners. However EHATA teaches that the 1st antenna elements are fixed to the board 1 by screws N1, N2 (Fig. 1 and abstract).											It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini by providing the attachment mechanism comprises one or more mechanical fasteners, as taught by EHATA, to provide a technique for realizing, for example, the reliability of the dipole antenna [0004].

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini, US 10027180, in view of IWAKURA, JP 2009065253 as applied to claims 36-37 and 49-51 above, and further in view of BYSTROEM, WO 2009072974.
Regarding claim 48, Hosseini substantially discloses the invention including connecting the antenna to the PCB, with conductive adhesive but is silent about the attachment mechanism comprises an ultra-sonically welded portion of the dielectric mounting substrate that holds and the first through fourth metal dipole arms in place on a surface of the dielectric mounting substrate. However BYSTROEM teaches that the antenna is welded to the dielectric substrate at each of the taps/punched holes by means of ultra sonic welding (Background).							It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini by providing the attachment mechanism comprises an ultra-sonically welded portion of the dielectric mounting substrate that holds and the first through fourth metal dipole arms in place on a surface of the dielectric mounting substrate, as taught by BYSTROEM, to provide a manufacturing method for an antenna device, which is of low cost and by which testing of assembled antenna devices can be avoided due to larger tolerance in the manufacturing without affecting the performance negatively (Summary). 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini, US 10027180, in view of IWAKURA, JP 2009065253 as applied to claims 36-37 and 49-51 above, and further in view of OHNO, WO 2016017278.
Regarding claim 52, Hosseini substantially discloses the invention including connecting the antenna to the PCB, with conductive adhesive but is silent about the dielectric mounting substrate further includes a plurality of ribs on a second major surface thereof that is opposite the first major surface. However OHNO teaches about a plurality of ribs on the bottom surface of resin base 70 of a vehicle-mounted antenna device (Fig. 2C).											It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini by providing the dielectric mounting substrate further includes a plurality of ribs on a second major surface thereof that is opposite the first major surface, as taught by OHNO, to provide  an on-vehicle antenna device able to prevent reduction in antenna gain from unnecessary resonance between a metal base and a vehicle body (abstract). 

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini, US 10027180, in view of IWAKURA, JP 2009065253 as applied to claims 36-37 and 49-51 above, and further in view of Cao, US 20070241983.
Regarding claim 53, Hosseini discloses; the dielectric mounting substrate comprises a monolithic structure (Fig. 5 and Col. 5. Ln.12-14 ; dipole antenna 300 mounted to the PCB 200, a monolithic structure) that has a generally planar dipole support plate. 										Hosseini substantially discloses the invention including connecting the antenna to the PCB, with conductive adhesive but is silent about the dielectric mounting substrate has a plurality of support arms that extend rearwardly from the dipole support plate.	However Cao shows that dipole square 40 comprises a dipole PCB formed with dipoles 50a,50b,51a,51b on its front face and hook-shaped baluns 52a,52b,53a,53b on its rear face with support arms that extend rearwardly of the substrate (Fig. 7-9).		It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini by providing the dielectric mounting substrate has a plurality of support arms that extend rearwardly from the dipole support plate, as taught by Cao, so that the dipoles are separated by slots in the corners of the PCB [0041]. 

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini, US 10027180, in view of IWAKURA, JP 2009065253 as applied to claims 36-37 and 49-51 above, and further in view of KLEMMENSEN, EP 2712022.
Regarding claim 54, Hosseini substantially discloses the invention including connecting the antenna to the PCB, with conductive adhesive but is silent about a thickness of each of the first through fourth dipole arms is between 200 and 1800 microns. However KLEMMENSEN teaches that the circular patch antenna is made of a sheet metal, e.g. steel or iron, of 0.2 mm to 0.3 mm thickness (Fig. 2a-2b and Description).												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini by providing a thickness of each of the first through fourth dipole arms is between 200 and 1800 microns, as taught by KLEMMENSEN, to provide a stationary communication device with an antenna that facilitates wireless communication to a portable communication device (Summary). 
Allowable Subject Matter
Claims 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729